
	
		I
		112th CONGRESS
		2d Session
		H. R. 3960
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Disperse Orange
		  288.
	
	
		1.Disperse Orange 288
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Disperse Orange 288, (Propanenitrile, 3-[[4-[2-(4-
						nitrophenyl)diazenyl] phenyl](phenylmethyl)amino]-) (CAS No. 96662–24–7)
						(provided for in subheading 3204.11.35)FreeNo
						changeNo changeOn or before 12/31/2014
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
